Citation Nr: 0914203	
Decision Date: 04/16/09    Archive Date: 04/24/09	

DOCKET NO.  06-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 

2.  Entitlement to VA compensation for a dental disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from September 1950 to 
August 1952.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The Veteran's application for an 
advance upon the Board's docket was granted in April 2009.  
The case is ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Entitlement to service connection for a low back disorder 
was denied by the RO in an unappealed rating decision issued 
in February 1983, on the basis that no competent objective 
evidence showed a low back injury or disability at any time 
during or for years after service separation.  

3.  The evidence submitted and received to reopen a claim for 
service connection for low back disability consists of 
current treatment records which in no way indicate that 
current disability is attributable to incidents of service, 
and the Veteran's own arguments regarding chronicity of 
symptoms which is entirely cumulative with argument which was 
already on file and considered at the time of the prior final 
denial.  

4.  The Veteran's claim that fillings performed during 
service later fell out and required restorative work does not 
constitute a disability for VA compensation purposes.  


CONCLUSIONS OF LAW

1.  Evidence received in support of the Veteran's application 
to reopen a claim for service connection for low back 
disability is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

2.  The Veteran does not have a dental disability for VA 
compensation purposes.  38 U.S.C.A. §§ 1712, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161, 4.150; 
VAOPGCPREC 5-97.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA:  The Veterans Claims Assistance Act (VCAA) and 
regulations implementing this liberalizing legislation are 
applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in November 2005, 
prior to the issuance of the rating decision now on appeal 
from January 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  Additionally, this notice informed him that a 
claim for low back disability had been denied in a prior 
unappealed rating decision on the basis that any current low 
back disability was not shown to have been incurred or 
aggravated or otherwise attributable to incidents of service, 
and specifically notified him that evidence tying current 
disability to service would be the evidence necessary to 
substantiate his claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

In the January 2006 rating decision on appeal, the RO denied 
service connection for a dental disability for VA 
compensation purposes.  However, in the June 2006 Statement 
of the Case the RO found that there had been an earlier final 
denial regarding dental disability in the 1950's and went on 
to deny this claim on the basis that new and material 
evidence had not been submitted to reopen such claim.  The 
Board has reviewed the record and disagrees with this 
disposition.  In the 1950's, although the facts argued are 
essentially identical to those argued at present, the Veteran 
was clearly applying for VA dental treatment.  Dental 
treatment was denied at that time.  However, it is clear from 
a review of the record that the Veteran is now applying for 
VA compensation on the basis of dental disability incurred in 
service, and there is no prior final denial of VA 
compensation benefits for dental disability on file.  
Accordingly, this is a new claim and does not require the 
submission of new and material evidence to reopen.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)

As was discovered at the time of the original decision 
regarding the Veteran's claim for low back disability in the 
early 1980's, the service treatment records are not complete.  
It was determined in 1983 that a portion of these records 
were apparently destroyed in the fire at the National 
Personnel Records Center (NPRC).  Additional requests for 
service medical records were made and were unsuccessful and 
in April 2006, two RO personnel completed a formal finding of 
service treatment record unavailability.  The Veteran 
submitted copies of private treatment records which were 
associated with the claims folder.  Medical treatment with VA 
is not alleged and no outpatient VA treatment records are on 
file.  All known available evidence has been collected for 
review, the Veteran has been properly notified of the 
evidence necessary to substantiate his claims and VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board considered referring the Veteran and claims folder 
for a VA examination and record review and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, in the complete absence of any objective evidence of 
any low back injury or treatment or adverse symptoms at any 
time during service or for years following service 
separation, there is no duty to obtain such examination.

Low Back Disability:  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of records, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran had military duty for one year and eleven months 
from September 1950 to August 1952.  He filed his first claim 
for service connection for low back disability related to 
service in September 1982, at age 54, 30 years after he was 
separated from service.  

The evidence then on file did not include all of the service 
medical records.  The Veteran claimed to have injured his 
back during service and to have been hospitalized for this 
injury.  This claim could not be validated because of an 
absence of service medical records.  However, morning reports 
were available which indicated that the Veteran had been 
hospitalized for one day in September 1951.  However, there 
was on file the Veteran's August 1952 physical examination 
for service separation, and that examination report showed 
that the spine and other musculoskeletal functions were 
normal.  There was no finding of any low back disability or 
injury with chronic residuals identified.  Moreover, in the 
report of medical history completed by the Veteran himself at 
the time of this examination, although the Veteran positively 
endorsed a series of problems, he specifically denied having 
any form of arthritis or rheumatism, bone, joint, or other 
deformity, neuritis, paralysis, or any form of back 
disability.  

Additionally, the RO noted in 1983 that the Veteran had been 
examined by VA in 1982, and this examination was negative for 
any indication of a back disability.  At that time, the only 
objective evidence of post-service treatment was from 1981 
which had been many years after the Veteran was separated 
from service.  The Veteran was at that time requested to 
furnish additional objective evidence concerning continuity 
of low back symptoms from service and thereafter, and had not 
responded.  

Accordingly, the Veteran's claim for service connection for a 
low back disability attributable to service was denied by VA 
in February 1983.  The Veteran was informed of this denial 
and his appellate rights and he did not disagree or initiate 
an appeal, and that decision became final.  The Veteran more 
recently filed an application to reopen his claim for service 
connection for low back disability in October 2005, at age 
77, now 53 years after he was separated from service.  In 
support of this application, he submitted written argument of 
his (and from his wife) arguing that he had a continuity of 
low back symptoms ever since service to present.  
Additionally, he submitted current treatment records for a 
variety of problems, including his low back.  

The argument regarding continuity of symptoms is entirely 
cumulative of and redundant with argument which was on file 
at the time of the prior final denial in 1983.  As such, this 
argument evidence is neither new nor material to the claim.  
The Board notes that the Veteran and his spouse lack the 
requisite medical expertise to provide a competent clinical 
opinion that low back disability present decades after 
service is attributable to incidents of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  This was true in 
the 1980's when the Veteran filed his initial claim which was 
30 years after service separation, and remains true at 
present.  

Current treatment records for the low back include diagnostic 
studies which now show that the Veteran in his seventies has 
scoliosis and reduction of expected lumbar lordosis, 
osteopenia without obvious bone destruction, lumbarization of 
the first sacral vertebral body, mild compression deformity 
of the first sacral vertebral body, arthritis and spondylosis 
with intervertebral disc space narrowing.  However, none of 
this evidence of current treatment for the Veteran's low back 
in any way identifies a low back injury or disease which was 
incurred during the Veteran's service in the early 1950's, or 
attributes current disability to incidents of service.  In 
April 2006, a private treating physician wrote that the 
Veteran had told him that the original injury took place back 
when he was in the service.  The doctor did not give an 
opinion that current disability was attributable to an injury 
in service, and his statement certainly does not constitute a 
competent clinical opinion, but is nothing more than 
restatement of the Veteran's complaints by a doctor.  

The Board finds that the Veteran has not submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a low back disorder.  It is unfortunate that 
most of the Veteran's service treatment records are 
unavailable for review.  However, it is noteworthy that there 
is on file the service separation examination from August 
1952, and that examination noted no complaints, finding, 
diagnosis or treatment for any low back injury or disease, or 
for chronic symptoms thereof.  Moreover, the Veteran himself 
denied any and all possible symptoms attributable to the low 
back when he completed the report of medical history at the 
time that he was examined for service separation.  There is 
also a complete absence of any objective evidence which shows 
or suggests that the Veteran sought or required any form of 
continuing treatment for chronic low back symptoms in the 
years following service separation.  

Documentation on file shows that when the Veteran separated 
from service, he then worked in farming continuously from 
1953 until 1981, and only filed his initial claim for service 
connection for a low back disorder the following year in 
1982.  In the absence of any new and material evidence to 
reopen this claim evidence specifically relating current low 
back disability to an incident, injury or disease of active 
military service in the early 1950's, that claim is not 
reopened.  

VA Compensation for Dental Disability:  There is on file an 
application for VA outpatient dental treatment from the 
Veteran in 1956.  At that time, the Veteran wrote that he had 
teeth filled during service and that the fillings had 
subsequently fallen out.  He wrote that he had other teeth 
that needed work done and that his teeth were bad and would 
not hold fillings and that he would like to have them all 
pulled.  In April 1957, the RO notified the Veteran that 
based upon his complaints, he was not entitled to VA dental 
treatment.  

In October 2005, the Veteran filed a claim for VA 
compensation for dental disability.  In pursuing this claim 
the Veteran has again written many fillings provided during 
service later fell out.  

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381.  

VA will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381(b).  

"Service trauma" does not include the intended effects of 
dental treatment provided during a Veteran's military 
service.  VAOPGCPREC 5-97.  

However, service connection for compensation purposes is only 
available for dental disabilities that are the result of 
osteomyelitis or osteoradionecrosis, or due to the loss, 
malunion, or limited motion of the mandible, maxilla, ramus, 
condyloid process, or hard palate, or the loss of teeth due 
to loss of substance of the upper or lower jaw.  
38 C.F.R. § 4.150.  

There is no evidence that the Veteran sustained any dental 
trauma from combat or otherwise during service.  His claim 
both in the 1980's and at present that fillings provided 
during service fell out and needed restorative care is not 
considered a disability for VA compensation purposes.  In the 
absence of any evidence or argument by the Veteran that he 
sustained dental trauma during service or that he incurred 
any of the disabilities specifically enumerated above during 
service, an award of service connection for dental disability 
for VA compensation purposes is not warranted.  

The Board does note that the RO informed the Veteran in the 
June 2006 Statement of the Case that while a claim for VA 
compensation for dental disability was denied, his claim was 
being referred to the local VA medical center dental clinic 
for a determination as to whether any outpatient treatment 
would be available for him.  There is no decision or 
determination of the dental clinic on file or any 
determination by the regional office on the issue of whether 
VA dental treatment may be available, and the Board lacks 
jurisdiction in the absence of any such initial 
determination, followed by a notice of disagreement and an 
otherwise perfected appeal.  


ORDER

New and material evidence not having been submitted or 
received to reopen a claim for service connection for low 
back disability, that claim is not reopened, and the appeal 
is denied.

Entitlement to service connection for VA compensation for 
dental disability is denied.



	                        
____________________________________________
	F. JUDGE FLOWER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


